Citation Nr: 1528226	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for periodontal disease, to include as secondary to the service-connected diabetes mellitus and/or the service-connected chronic acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified, with anxiety (acquired psychiatric disorder).

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for ischemic heart disease, to include congestive heart failure (previously claimed as a heart disorder), to include as secondary to the service-connected acquired psychiatric disorder.

3.  Entitlement to service connection for chloracne, to include as due to in-service herbicide exposure and/or as secondary to the service-connected acquired psychiatric disorder.

4.  Entitlement to service connection for edema, to include as secondary to the service-connected diabetes mellitus and/or the service-connected acquired psychiatric disorder and/or the non-service-connected heart disorder.

5.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus and/or the service-connected acquired psychiatric disorder.

6.  Entitlement to service connection for cor pulmonale, to include as secondary to the service-connected acquired psychiatric disorder.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected acquired psychiatric disorder.

8.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

10.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

11.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

12.  Entitlement to higher initial disability ratings for the acquired psychiatric disorder, currently evaluated as 30 percent disabling since March 11, 2008, and 50 percent disabling since August 13, 2013.

13.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2009, June 2011, February 2012, and August 2013 rating decisions of U.S. Department of Veterans Affairs (VA) Regional Offices (ROs).  The Veteran perfected a timely appeal of these issues.

The August 2013 rating decision, in particular, increased the disability rating for the chronic acquired psychiatric disorder to 50 percent.  The 50 percent rating was made retroactively effective from August 13, 2013, the date of a VA examination.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In March 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The regulations applicable to service connection for dental disabilities were amended.  The purpose of the amendments was to clarify existing regulatory provisions and to reflect the respective responsibilities of VHA and VBA in determinations concerning eligibility for dental treatment.  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2014).  Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  In this case, the RO only adjudicated the Veteran's claim with respect to receiving VA compensation and did not adjudicate in the first instance whether the Veteran was entitled to VA outpatient dental treatment.  The Board refers to the RO/VHA the issue of entitlement to VA outpatient dental treatment.  

The issues of:  (1) entitlement to service connection for chloracne; (2) entitlement to service connection for edema; (3) entitlement to service connection for hypertension; (4) entitlement to service connection for cor pulmonale; (5) entitlement to service connection for COPD; (6) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for ischemic heart disease, to include congestive heart failure; (7) entitlement to a TDIU; (8) entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity; (9) entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity; (10) entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; (11) entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; and, (12) entitlement to a higher initial disability rating for the acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Periodontal disease with bone dissolution and tooth loss is not considered a disability for VA compensation purposes.


CONCLUSION OF LAW

As periodontal disease with bone dissolution and tooth loss may not be service-connected for VA compensation purposes, the claim on appeal lacks legal merit.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Regarding the periodontal disease claim, as discussed below, the facts are not in dispute and it is clearly shown that the Veteran does not have a dental disorder for which VA compensation is payable.  Accordingly, neither the duty to notify nor the duty to assist applies because the issue presented is solely one of statutory interpretation and the claim must be denied as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the claimant in substantiating the claim). 

Moreover, because the periodontal disease claim is being denied as a matter of law, no further development of the claim is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

In any event, the Veteran was provided with VCAA notice in March 2013.  The claim was last readjudicated in a supplemental statement of the case issued in December 2013.  Moreover, all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, disability benefits records from the Social Security Administration (SSA), and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Furthermore, the Veteran was afforded a Board hearing in March 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ noted the issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim.  As such, the Board finds no error under Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

For the foregoing reasons, the Board concludes that the Board may proceed to the merits of the claim.  
II.  Periodontal Disease Claim

The Veteran seeks service connection for periodontal disease, which he described as bone dissolution and tooth loss due to periodontal disease at his Board hearing.  The Veteran contends that his periodontal disease is secondary to his service-connected diabetes mellitus and/or secondary to his service-connected acquired psychiatric disorder. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Post-service treatment records do not document a diagnosis of periodontal disease.  At his Board hearing, the Veteran testified that he had not sought recent dental treatment, but he thought he had periodontal disease due to his current bone dissolution and loss of teeth.  The Veteran is competent as a layperson to observe the loss of teeth since his active military service.  However, the Veteran does not maintain, nor is it shown that periodontal disease with bone dissolution and loss of teeth resulted from trauma in service or that periodontal disease with bone dissolution and loss of teeth was otherwise incurred in service.  Instead, he maintains that the periodontal disease with bone dissolution and loss of teeth is secondary to his service-connected diabetes mellitus and/or service-connected acquired psychiatric disorder. 

Nonetheless, no matter what the theory of entitlement, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and limited motion of the temporomandibular articulation.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014).  This case has been developed solely on the basis of entitlement to VA compensation based on a grant of service connection and the Veteran has not alleged that he is seeking eligibility for VA dental treatment on an outpatient basis. 

In this case, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is post-service evidence of loss of teeth, there is nothing to suggest that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

The Veteran's claimed periodontal disease has not been clinically linked to his service-connected diabetes mellitus and/or service-connected acquired psychiatric disorder.  The Veteran does contend that a dentist advised him that his periodontal disease was due to his diabetes.  Regardless, for secondary service connection, the Veteran must have a "current dental disability" which must be disability such as tooth loss caused by bone loss of the maxilla or mandible due to trauma or disease or TMJ dysfunction.  The Veteran does not have a "current dental disability" for service connected compensation purposes. 

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

Accordingly, as service connection for periodontal disease with bone dissolution and tooth loss, for compensation purposes, is not legally permitted, this claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 426.
 

ORDER

The claim of entitlement to service connection for periodontal disease, to include as secondary to the service-connected diabetes mellitus and/or the service-connected chronic acquired psychiatric disorder, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, regarding all of his claims, at his March 2015 Board hearing, the Veteran reported recent VA treatment for all of the disorders being remanded, with the exception of the cor pulmonale, at the VA Medical Center (VAMC) in Memphis, Tennessee.  These treatment records are not currently in the claims file, as the most recent VA treatment records are dated from January 2013.  Upon remand, the most recent VA treatment records should be obtained and added to the claims file as they are also pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Regarding the service connection claims on appeal, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record does not document a current diagnosis of chloracne.  A diagnosis was documented in February 2007 by the VAMC, one year prior to his service connection claim in February 2008.  At his Board hearing, the Veteran testified that he was currently prescribed cream medications for his chloracne.  A VAMC treatment record in January 2013 documents a prescription for hydrocortisone cream, but no current chloracne diagnosis.  As the Veteran is presumed to have been exposed to herbicides in service from his Vietnam service, the Board finds that a VA examination is needed to ascertain whether the Veteran has a current diagnosis of chloracne.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Veteran is currently service-connected for, in pertinent part, an acquired psychiatric disorder and diabetes mellitus.  Throughout his appeal, the Veteran has argued that his edema, hypertension, COPD, and cor pulmonale are caused by or aggravated by his service-connected diabetes mellitus and/or service-connected acquired psychiatric disorder.  The Veteran was afforded a VA examination in September 2011 for his hypertension.  At the examination, the Veteran was diagnosed with hypertension.  The VA examiner provided a negative nexus medical opinion regarding secondary service connection, but only regarding the causation element and only in relation to the service-connected diabetes mellitus.  The examiner did not provide a medical opinion regarding aggravation by the service-connected diabetes mellitus or causation and aggravation by the service-connected acquired psychiatric disorder.  38 C.F.R. § 3.310 (2014).  The Veteran has not been afforded a VA examination for his edema, COPD, and cor pulmonale claims.  The evidence of record documents a current diagnosis of COPD, and edema and cor pulmonale in the treatment records, without a clear diagnosis of either.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, to date, VA medical opinions regarding the edema, COPD, and cor pulmonale, and secondary service connection have also not been obtained.  38 C.F.R. 
§§ 3.303, 3.310.  Therefore, the Board finds that a VA medical opinion is required to determine the etiology of the hypertension, and VA examinations and medical opinions are required to determine the nature and etiology of the COPD, cor pulmonale, and edema.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the peripheral neuropathy claims on appeal, the Veteran's last VA examination to assess the current severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities was in September 2011.  This examination is now almost four years old.  At the September 2011 VA examination, the Veteran's peripheral neuropathy was found to be mild to moderate in the bilateral upper and lower extremities.  Since that examination, in his January 2014 Substantive Appeal, the Veteran stated that he can barely walk because of the radiating pain and reported a burning in his arms all the time.  At his March 2015 Board hearing, he testified that the pain radiates from his arms to his shoulders.  The Veteran also testified that he had burning and tingling in his legs all of the time, which made walking and standing difficult.  This evidence suggests that there may have been a material change in the Veteran's peripheral neuropathy since the last VA examination.  Additionally, the Veteran's last VA examination to assess the current severity of his service-connected acquired psychiatric disorder was in August 2013.  This examination is now almost two years old.  Since that examination, the Veteran's spouse testified at the March 2015 Board hearing that the Veteran's acquired psychiatric disorder symptoms had worsened in the last few years.  At his Board hearing, the Veteran also testified to experiencing symptoms suggestive of homicidal ideation - symptoms that were not documented at the prior examination.  Thus, based on the aforementioned and in light of the TDIU opinions being obtained below, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's service-connected disabilities currently on appeal.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected disabilities currently on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526; see, as well, VAOPGCPREC 11-95 (1995).   

Finally, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA medical opinion to determine the functional impact of his service-connected disabilities on his ability to work.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected disabilities.  The Veteran was previously afforded a TDIU medical opinion in December 2011.  However, since that time, the Veteran has been awarded service connection for an acquired psychiatric disorder, rated as 50 percent disabling.  A VA medical opinion regarding the functional impairment caused by his service-connected acquired psychiatric disorder and the effect on his employability has not yet been obtained.  This service-connected disability must be taken into consideration in providing a TDIU medical opinion for the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Memphis, Tennessee, dated since January 2013 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain whether the Veteran has a current diagnosis of chloracne.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed edema.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis related to his claimed edema?

b) Is it at least as likely as not that the Veteran's current diagnosis is related to his active military service?  

c) Is it at least as likely as not that the Veteran's current diagnosis is caused by his service-connected diabetes mellitus?  

d)  Is it at least as likely as not that the Veteran's current diagnosis is caused by his service-connected acquired psychiatric disorder?  

e) Is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by his service-connected diabetes mellitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

f) Is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by his service-connected acquired psychiatric disorder?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After obtaining the above records, ask the original September 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed hypertension.  
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current hypertension is related to his active military service?  

b) Is it at least as likely as not that the Veteran's current hypertension is caused by his service-connected diabetes mellitus?  

c) Is it at least as likely as not that the Veteran's current hypertension is caused by his service-connected acquired psychiatric disorder?  

d) Is it at least as likely as not that the Veteran's current hypertension is aggravated (permanently worsened beyond the normal progression) by his service-connected diabetes mellitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

e) Is it at least as likely as not that the Veteran's current hypertension is aggravated (permanently worsened beyond the normal progression) by his service-connected acquired psychiatric disorder?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed cor pulmonale.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis of cor pulmonale?

b) Is it at least as likely as not that the Veteran's current cor pulmonale is related to his active military service?  

c) Is it at least as likely as not that the Veteran's current cor pulmonale is caused by his service-connected acquired psychiatric disorder?  

d) If so, is it at least as likely as not that the Veteran's current cor pulmonale is aggravated (permanently worsened beyond the normal progression) by his service-connected acquired psychiatric disorder?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After obtaining the above records, schedule the Veteran for an appropriate VA respiratory examination to ascertain the etiology of his currently diagnosed COPD.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current COPD is related to his active military service?

b) Is it at least as likely as not that the Veteran's current COPD is caused by his service-connected acquired psychiatric disorder?  

c) Is it at least as likely as not that the Veteran's current COPD is aggravated (permanently worsened beyond the normal progression) by his service-connected acquired psychiatric disorder?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After obtaining the above records, schedule the Veteran for a VA neurological examination to determine the nature and severity of his service-connected peripheral neuropathy of the left lower extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

8.  After obtaining the above records, schedule the Veteran for a VA neurological examination to determine the nature and severity of his service-connected peripheral neuropathy of the right lower extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

9.  After obtaining the above records, schedule the Veteran for a VA neurological examination to determine the nature and severity of his service-connected peripheral neuropathy of the left upper extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

10.  After obtaining the above records, schedule the Veteran for a VA neurological examination to determine the nature and severity of his service-connected peripheral neuropathy of the right upper extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

11.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected acquired psychiatric disorder, diagnosed as PTSD and depressive disorder, not otherwise specified, with anxiety.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

12.  After obtaining the above records and examinations, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  

A complete rationale for all conclusions should be provided.

13.  After the above actions have been completed, readjudicate the Veteran's remaining claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


